Case 2:20-mc-00031-MTL Document 1-7 Filed 06/19/20 Page 1 of 3




                EXHIBIT 7
                  Case 2:20-mc-00031-MTL Document 1-7 Filed 06/19/20 Page 2 of 3


3/19/2020                                                 Top Class Actions LLC Mail - 3M Ear Plug Campaign



                                                                              Sarah Mirando <sarah.mirando@topclassactions.com>



  3M Ear Plug Campaign
  5 messages

  Courtney Jorstad <courtney@topclassactions.com>                                            Thu, Jan 24, 2019 at 6:57 AM
  To: "Rihn, Aaron" <arihn@peircelaw.com>
  Cc: Scott Hardy <scott.hardy@topclassactions.com>, Steve Williams <steve@topclassactions.com>, Sarah Mirando
  <sarah.mirando@topclassactions.com>

    Hi Aaron,

    We've moved our 3M Ear Plug campaign to you: https://topclassactions.com/lawsuit-settlements/military/870889-3m-ear-
    plugs-class-action-lawsuit-investigation-into-military-hearing-loss-tinnitus/

    We have submissions going to: arihn@peircelaw.com

    Let me know if you want to make any changes or if there is anyone else you would like to add.



    Warm Regards,
    ____________________
    Courtney Jorstad
    Editor in Chief
    Top Class Actions LLC
    Office: 480-428-8967 or Toll Free 1-855-4-PLAINTIFF (1-855-475-2468) Ext. 704


  Courtney Jorstad <courtney@topclassactions.com>                                            Thu, Jan 24, 2019 at 9:02 AM
  To: "Rihn, Aaron" <arihn@peircelaw.com>
  Cc: Scott Hardy <scott.hardy@topclassactions.com>, Steve Williams <steve@topclassactions.com>, Sarah Mirando
  <sarah.mirando@topclassactions.com>

    Hi Aaron,

    A spreadsheet of all the unworked leads for this campaign is attached.

    Let us know if there's anything else you need.

    Thanks!


    [Quoted text hidden]
    --
    [Quoted text hidden]


            3M Ear Plug Leads.xlsx
            15K


  Rihn, Aaron <arihn@peircelaw.com>                                                          Thu, Jan 24, 2019 at 9:09 AM
  To: Courtney Jorstad <courtney@topclassactions.com>
  Cc: Scott Hardy <scott.hardy@topclassactions.com>, Steve Williams <steve@topclassactions.com>, Sarah Mirando
  <sarah.mirando@topclassactions.com>


    Do these duplicate some of the emails I already got or are they completely separate?

    [Quoted text hidden]


https://mail.google.com/mail/u/1?ik=5b09175523&view=pt&search=all&permthid=thread-f%3A1623554143464009810&simpl=msg-f%3A1623554143464009810…   1/2


                                                                                                                    TCA-3M000015
                  Case 2:20-mc-00031-MTL Document 1-7 Filed 06/19/20 Page 3 of 3


3/19/2020                                                 Top Class Actions LLC Mail - 3M Ear Plug Campaign

  Rihn, Aaron <arihn@peircelaw.com>                                                          Thu, Jan 24, 2019 at 9:24 AM
  To: Courtney Jorstad <courtney@topclassactions.com>
  Cc: Scott Hardy <scott.hardy@topclassactions.com>, Steve Williams <steve@topclassactions.com>, Sarah Mirando
  <sarah.mirando@topclassactions.com>, "Daley, Danielle" <DDaley@peircelaw.com>, "Ciardi, Emme"
  <eciardi@peircelaw.com>


    Courtney, could you please and Danielle and Emme to the distributions?



    From: Courtney Jorstad <courtney@topclassactions.com>
    Sent: Thursday, January 24, 2019 12:02 PM
    To: Rihn, Aaron <arihn@peircelaw.com>
    Cc: Scott Hardy <scott.hardy@topclassactions.com>; Steve Williams <steve@topclassactions.com>; Sarah Mirando
    <sarah.mirando@topclassactions.com>
    Subject: Re: 3M Ear Plug Campaign



    Hi Aaron,

    [Quoted text hidden]
    [Quoted text hidden]



  Courtney Jorstad <courtney@topclassactions.com>                                            Thu, Jan 24, 2019 at 9:31 AM
  To: "Rihn, Aaron" <arihn@peircelaw.com>
  Cc: Scott Hardy <scott.hardy@topclassactions.com>, Steve Williams <steve@topclassactions.com>, Sarah Mirando
  <sarah.mirando@topclassactions.com>, "Daley, Danielle" <DDaley@peircelaw.com>, "Ciardi, Emme"
  <eciardi@peircelaw.com>

    There may be a handful of duplicates from this morning. It's everything from 4:30 PM yesterday through this morning
    when I pulled the spreadsheet.

    Danielle and Emme have been added.

    We now have submissions going to: arihn@peircelaw.com, DDaley@peircelaw.com, eciardi@peircelaw.com

    Let me know if there's anything else you need.

    Thanks!

    [Quoted text hidden]




https://mail.google.com/mail/u/1?ik=5b09175523&view=pt&search=all&permthid=thread-f%3A1623554143464009810&simpl=msg-f%3A1623554143464009810…   2/2


                                                                                                                    TCA-3M000016
